Citation Nr: 0410867	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer, including as a 
result of exposure in service to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from August 1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 1996 rating determination by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2003, the Board denied the present appeal.  This 
determination was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  In December 2003, the Court granted a 
joint motion of the parties, vacated the Board's decision, and 
remanded the matter for action consistent with the joint motion of 
the parties.  The Court did not retain jurisdiction over this 
matter.  The case has now been returned to the Board for further 
action.  


REMAND

The May 2003 decision of the Board was based, in part, upon dosage 
estimates of the veteran's exposure to ionizing radiation during 
service developed pursuant to 38 C.F.R. § 3.311 and supplied by 
the Defense Threat Reduction Agency (DTRA) and its predecessor, 
the Defense Nuclear Agency, prior to May 8, 2003, when the 
National Research Council (NRC) published a report that found the 
methods used by the DTRA to calculate upper-bound doses for both 
external and internal inhaled exposures to be highly uncertain and 
often resulting in underestimated exposures.  This deficiency must 
be remedied before the Board decides this appeal.  

Accordingly, this appeal is remanded to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should issue a letter to the appellant providing him 
with the notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), to include notice that the appellant should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the appellant.  

3.  If the RO is unable to obtain a copy of any pertinent evidence 
identified by the appellant, it should so inform the appellant and 
his representative and request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next undertake all indicated further development 
under 38 C.F.R. § 3.311, including requesting new dose estimates 
from the DTRA using the new dose reconstruction methodology 
endorsed by the NRC.  

5.  After the record has been fully developed, the RO should 
readjudicate the current claim seeking service connection for skin 
cancer on a de novo basis without reference to prior adjudications 
from January 1996 to the present.  

If the benefit sought on appeal is not granted to the appellant's 
satisfaction, the appellant and his representative should be 
furnished an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned to 
the Board for further appellate consideration.  The appellant need 
take no further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded matter 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





